Title: To James Madison from Jonathan Bull, 19 July 1802
From: Bull, Jonathan
To: Madison, James


Sr
Hartford July 19th: 1802
I receiv’d your favour of the 6th. Instant with its inclosure. I feel very sensible of the respect paid me by the President of the United States, in being selected to be one of the Commissioners of Bankruptcy for the District of Connecticut, and beg through you, to return him my gratefull acknowledgments. I should most cheerfully have accepted the appointment had I not been particularly circumstanced. I hold Offices under this State, which are annual, and although not very lucrative, are necessary to aid me in the support of a large Family. My Political sentiments being obnoxious to the ruling party here have already bro’t me into Jeopardy, and should I accept of the Commission now offerd me, It might be deemed a relinqu[i]shment of my present State Offices and would probably pave the way for my removal—the Duties which will ⟨fair⟩ly attach to the whole might be executed by one Person, and not even engross the whole of his Time—yet under the present virulence of my adversaries, I have no right to expect any indulgence. It is the opinion of my Friends here that the cause in which we are engaged will not be advanced by my acceptance, but the reverse. I therefore find myself under the necessity to decline the Honour intended me. I am Sr with the highest respect your humble Servant
Jonth: Bull.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Bull”). Docketed by Brent.



   
   Letter not found.



   
   Jonathan Bull (ca. 1747–1825) was a Yale graduate and Republican politician who served as judge of probate for the Hartford district (1790–1808) and as judge of the Hartford county court (1798–1807) (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:545 n. 13).


